Citation Nr: 0525359	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right elbow injury, that is, a laceration.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right ankle injury. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder, claimed as secondary to service-connected ulcer 
disease.

4. Entitlement to service connection for residuals of a left 
shoulder injury. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  

At the hearing and on the record, the veteran withdrew the 
issue of service connection for post-traumatic stress 
disorder (PTSD). 

The issues of service connection for residuals of a right 
elbow injury is REMANDED to the agency of original 
jurisdiction, via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In an unappealed March 1980 rating decision, the RO denied 
the claim of service connection for residuals of a right 
elbow laceration.

2. The additional evidence presented since the March 1980 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for residuals of a right elbow injury. 

3. In an unappealed February 1982 rating decision, the RO 
denied the claim of service connection for residuals of a 
right ankle injury. 
  
4. The additional evidence presented since the February 1982 
rating decision does not relate to a previously unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim of 
service connection for residuals of a right ankle injury. 

5. In an unappealed July 1997 rating decision, the RO denied 
the claim of service connection for a psychiatric disorder, 
claimed as secondary to service-connected ulcer disease.
  
6. The additional evidence presented since the July 1997 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disorder, claimed as secondary 
to service-connected ulcer disease. 

7. The post-service left shoulder disability, left shoulder 
impingement, is unrelated to an injury, disease, or event 
during service. 


CONCLUSIONS OF LAW

1. The March 1980 rating decision, denying service connection 
for residuals of a right elbow injury, a laceration of the 
right elbow, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2004). 



2. As new and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right elbow injury, a laceration of the right elbow, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3. The February 1982 rating decision, denying service 
connection for residuals of a right ankle injury, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2004).

4. As new and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right ankle injury, the claim is not reopened.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2004). 

5. The July 1997 rating decision, denying service connection 
for a psychiatric disorder, claimed as secondary to 
service-connected ulcer disease, became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104 (2004).

6. As new and material evidence has not been presented to 
reopen the claim of service connection for a psychiatric 
disorder, secondary to service-connected ulcer disease, the 
claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

7. Residuals of a left shoulder injury were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in June 2002 as to the type of evidence 
needed to substantiate the claim of service connection for 
residuals of a left shoulder injury, namely, evidence of an 
injury, disease, or event, causing an injury or disease, 
during service; evidence of current disability, and evidence 
of a relationship between the current disability and the 
injury, disease, or event, causing an injury or disease 
during service.  The claim was then adjudicated in less than 
one year from the date of the notice.

In the statement of the case, dated in October 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.

The RO provided post-adjudication VCAA notice by letter dated 
in April 2004 as to the type of evidence needed to 
substantiate the applications to reopen the claims for 
service connection, namely, new and material evidence. 

In the notices, the veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit records not in the custody 
of a Federal agency or authorize VA to obtain the records on 
his behalf.    

As for the notices pertaining to § 3.159 and new and material 
evidence that came after the initial adjudication of the 
claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and to address the claims at a hearing.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  For this reason, the 
veteran has not been prejudiced by the timing of the notices 
and no further development is needed to ensure VCAA 
compliance.

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claims before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 


indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

1. Right Elbow 
A. Procedural and Factual Background

In a March 1980 rating decision, the RO denied the claim of 
service connection for residuals of a right elbow injury on 
grounds that a right elbow injury, a laceration, was not 
shown during service.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the March 1980 rating decision, and 
by operation of the law, the rating decision became final.

The RO did grant service connection for residuals of a left 
elbow laceration on the basis of a scar found on service 
separation examination. 

The evidence of record at the time of the RO's decision 
consisted of the service medical records and a report of VA 
examination, which are summarized as follows.

The service medical records, including the reports of 
entrance and separation examinations, contain no history or 
finding of a right elbow laceration.  

On VA examination in November 1979, the veteran reported that 
in service he sustained a laceration on the right elbow, when 
he was thrown to the floor and landed on his elbows during a 
fight in the barracks.  The pertinent finding was a 
nontender, well-healed, 3/4 inch scar over the olecranon 
process.  

In an administrative decision, dated in March 1980, the RO 
determined that the incident resulting in injuries to both 
elbows during service was in the line of duty. 



B. Application to Reopen

In October 2000, the veteran applied to reopen the claim of 
service connection for residuals of a right elbow injury. 

A summary of the additional evidence follows.

VA records disclose that in February 1987 the veteran 
complained of numbness and tingling below the elbows.  He 
gave a history of an incident in service in 1978, when he was 
thrown to the ground, striking both elbows.  The diagnostic 
impression was tennis elbow.

In a March 1987 statement, H.M.C., D.O., stated that the 
veteran had been under his care since 1983, during which 
time, he had twice treated the veteran for pain in both 
elbows.  The diagnosis was acute flare-up of right olecranon 
bursitis.

In an April 1987 statement, J.J.C., D.O., reported that the 
veteran complained of a burning pain in the posterior and 
lateral aspect of the elbow and the extensor surface of the 
proximal forearm.  The veteran related a history of an injury 
to his elbows in 1975 while in service, but denied any recent 
trauma and that he had experienced pain in his elbows since 
1975.  The impression was symptomatic tenosynovitis. 

In April 2000, J.J.P., D.O., stated that the veteran had 
recalcitrant bilateral epicondylitis, which was greater on 
the left than the right. 

In January 2005, the veteran testified that in the same 
incident in which he injured his left elbow he also injured 
his right elbow. 

C. Analysis

The unappealed March 1980 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c).  New 
and material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108. 

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since a right elbow laceration was not documented during 
service, which was the basis for the denial of the claim in 
March 1980, the additional evidence in order to be new and 
material must bear directly and substantially upon the 
specific matter under consideration, evidence of a laceration 
related to service. 

In this case, the post-service physical findings in 1987 and 
2000 are cumulative of evidence previously considered, 
namely, post-service right elbow abnormality.  As for the 
veteran's testimony, which is presumed credible, it too is 
cumulative as the testimony relates to an in-service injury, 
which was previously considered in the March 1980 rating 
decision.  As the additional evidence is cumulative, it does 
not meet the regulatory definition of new and material 
evidence.  As new and material evidence has not been 
presented, the claim of service connection for residuals of a 
right elbow injury, a right elbow laceration, is not 
reopened. 

2. Right Ankle 
D. Procedural and Factual Background

In a February 1982 rating decision, the RO denied the claim 
of service connection for residuals of a right ankle fracture 
on grounds that a right ankle fracture was not show during 
service and that a right ankle fracture was first shown after 
service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the February 1982 rating decision, and by 
operation of the law, the rating decision became final.  

The evidence of record at the time of the RO's decision 
consisted of the service medical records, records of a 
Federal agency, private medical records, and a report of VA 
examination, which are summarized as follows.

The reports of entrance and separation examinations contain 
no history or finding of a right ankle fracture, although the 
veteran reported a history of broken bones on separation 
examination, neither the location nor the date of the 
fracture was identified and the evaluation of the lower 
extremities and the feet were normal.  The service medical 
records do show that in July 1978 the veteran had surgery to 
remove a pilonidal cyst.  At the time, history included 
broken ankles, but not when the previous injuries occurred. 

After service, records of a federal agency and private 
medical records disclose that in July 1979 the veteran 
reported that he injured his right ankle while water skiing 
in July 1979.  The examiner reported that the veteran's 
history was complicated by a break, which was probably around 
the medial malleolus one year previously, while the veteran 
was serving in Germany.  X-rays revealed an undisplaced 
fracture through the distal medial malleolus.  The examiner 
was unable tell whether the fracture line was old or new. 

On VA examination in November 1979, the veteran stated that 
in July 1978 he fractured his right ankle, following a 
twisting injury, and after service, he rebroke the ankle.  An 
X-ray revealed rounding of the distal tip of the medial 
malleolus and what appeared to be either a poorly united or 
possibly a nonunited tip of the distal medial malleolus.  The 
examiner expressed the opinion that the malunion or nonunion 
was the cause of the veteran's pain.

In February 1982, an Army official reported that the veteran 
was hospitalized in July 1978. 



E. Application to Reopen

In September 2001, the veteran applied to reopen the claim of 
service connection for residuals of a right ankle injury. 

A summary of the additional evidence follows.

Private records disclose that in May 2000 the veteran was 
evaluated for right ankle disability.  History included a 
right ankle injury in service and three surgeries.  X-rays 
revealed an irregularity along the distal medial malleolus.  

In an August 2002 statement, the veteran's mother stated that 
after the veteran returned home from service he told her that 
he had injured his right ankle in a racial riot during 
service. 

In January 2005, the veteran testified that he was seen at a 
military hospital for his right ankle fracture. 

F. Analysis

The unappealed rating decision in February 1982 became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c).  
New and material evidence is required to reopen the claim. 

For a claim filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004).

The private records documenting post-service right ankle 
disability is cumulative evidence as a post-service right 
ankle disability was considered in the February 1982 rating 
decision. 

The veteran's mother statement and the veteran's testimony 
are also cumulative as a history of a right ankle injury 
during service has been previous considered in the February 
1982 rating decision.  The unestablished fact necessary to 
substantiate the claim is evidence of the in-service injury.  
And while the statements are credible, the statements do not 
raise a reasonable possibility of substantiating the claim 
because the history as provided of hospitalization in July 
1978 for treatment of a right ankle fracture is not supported 
by the contemporaneous service medical records, including the 
July 1978 hospital report and the report of separation 
examination, which have been previously considered. 

For these reasons, the additional evidence is not new and 
material.  

3. Psychiatric Disorder 
G. Procedural and Factual Background

In a July 1997 rating decision, the RO denied the claim of 
service connection for a psychiatric disorder, panic 
disorder, secondary to service-connected ulcer disease on 
grounds that a psychiatric disorder was not show during 
service and the service-connected disability did not cause or 
aggravated the psychiatric disorder. After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the July 1997 rating 
decision, and by operation of the law, the rating decision 
became final.

The evidence of record at the time of the RO's decision 
consisted of the service medical records, VA records, and 
private medical records, which are summarized as follows.

The service medical records, including the reports of 
entrance and separation examinations, contain no history or 
finding of a psychiatric disorder. 

In a September 1982, rating decision, the RO granted service 
connection for ulcer disease with hiatal hernia. 

On VA examination for evaluation of service-connected ulcer 
disease in 1988, the veteran complained that his nerves 
aggravated his abdominal discomfort. 

Private medical records from 1995 to 1996 document 
assessments of peptic ulcer syndrome with anxiety, panic 
attacks, and depression. 

On VA examination in June 1997, the veteran complained of 
anxiety attacks since 1993.  The diagnosis was panic 
disorder.  The examiner attributed the diagnosis to several 
stressors including family problems, a divorce, and 
employment problems.  The examiner concluded that the 
veteran's anxiety was not related to his service-connected 
ulcer disability, rather the attacks seemed to occur 
independently of each other and did not appear to be causally 
related.  

H. Application to Reopen

In October 2000, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder. 

A summary of the additional evidence follows.

On psychology evaluation in September 2001, the assessment 
was attention deficit hyperactivity disorder. 

In November 2001, the veteran's psychotherapist did not 
attribute the diagnosis of major depressive disorder to 
service or to service-connected ulcer disease. 

In an August 2002 statement, the veteran's mother stated that 
the veteran developed ulcers from anxiety and physical 
stress.  

In January 2005, the veteran testified that his physical 
pains, including vomiting and a hiatal hernia, caused 
symptoms of depression. 

I. Analysis

The unappealed July 1997 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c).  New 
and material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108. 

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since neither a psychiatric disorder was documented during 
service nor has the post-service psychiatric disorder been 
associated with a service-connected disability, which were 
the bases for the denial of the claim in 1997, the additional 
evidence in order to be new and material must bear directly 
and substantially upon the specific matter under 
consideration, that is, either evidence of onset of a 
psychiatric disorder in service or evidence that the current 
psychiatric disorder was caused or aggravated by the service-
connected ulcer disease. 

As for the psychology evaluations in 2001, neither health-
care professional attributed the veteran's current 
psychiatric illness, variously diagnosed as attention deficit 
hyperactivity disorder and major depressive disorder, to 
service or to the service-connected ulcer disease. 

As for the statement of the veteran's mother and the 
veteran's testimony, where as here the determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence is required to support the claim.  As a 
layperson, neither the veteran's mother nor the veteran is 
not competent to offer a medical diagnosis or medical opinion 
about the relationship between the veteran's current 
psychiatric disorder and service-connected ulcer disease, and 
therefore the statements and testimony do not constitute new 
and material evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

For these reasons, the additional evidence is not new and 
material.

4. Left Shoulder 
J. Factual Background  

The service medical records, including the reports of 
entrance and separation examinations, contain no history or 
finding of a left shoulder injury. 

After service, private medical records disclose that in April 
1987 the veteran complained of occasional stiffness and 
aching in the left shoulder.  In May 2000, the veteran 
complained of left shoulder pain.  He reported a history of 
involvement in racial riots during service, which lead to 
fights and an incident in which he was slammed to the ground, 
injuring his left shoulder.  A subsequent magnetic resonance 
imaging (MRI) revealed chronic impingement, which was 
surgically corrected in June 2000.  

In an August 2002 lay statement from the veteran's mother, 
she indicated that upon the veteran's return home from 
service, he told her about the racial riots in which he 
injured his left shoulder. 

In January 2005, the veteran testified that he injured his 
left shoulder in service. 

K. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records do not document a left shoulder 
injury.  After service, a left shoulder complaint was first 
noted in 1987, and a left shoulder disability, chronic 
impingement, was first diagnosed in 2000, more than twenty 
years after service.  The dispositive issue on appeal, 
therefore, is whether any event in service bears a causal 
relationship to the post-service diagnosis of left shoulder 
impingement. 

In his statements and testimony, the veteran maintains that 
his current left shoulder disability is related to an injury 
in service.  In this case, the determinative issue involves a 
question of medical causation and competent medical evidence 
is required to support the claim.  As a layperson, the 
veteran is not competent to offer an opinion about the cause 
of his current left shoulder disability and to the extent 
that he associates his current left shoulder disability to an 
injury in service, his statements and testimony do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

In the absence of medical evidence that the post-service left 
shoulder impingement is related to an injury during service, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

                                                                                              
(Continued on next page)


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right elbow 
injury, that is, a laceration, is not reopened.

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right ankle 
injury is not reopened.

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder, 
claimed as secondary to service-connected ulcer disease, is 
not reopened.

Service connection for residuals of a left shoulder injury is 
denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


